865 F.2d 1257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie CROSS, Plaintiff-Appellant,v.VIRGINIA BEACH CORRECTIONAL CENTER, Defendant-Appellee.
No. 88-7717.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 26, 1988.Decided:  Jan. 6, 1989.

Ronnie Cross, appellant pro se.
Becky A. Powhatan (Willcox & Savage, PC), for appellee.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Ronnie Cross, a Virginia prisoner, appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Cross's claim arose from the prison's negligent failure to provide a pork substitute at some meals so that Cross could comply with the dictates of his Muslim religion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.


2
Prisons are not required to serve a special diet if inmates can voluntarily refrain and maintain an adequate diet.   Abernathy v. Cunningham, 393 F.2d 775 (4th Cir.1968).  Cross does not state a constitutional claim for inadequate nutrition merely because there were occasional incidents of his being served food he considered inedible.   Lunsford v. Reynolds, 376 F. Supp. 526 (W.D.Va.1974).  Accordingly, we affirm the decision of the district court.


3
We decline to adopt the portion of the district court's opinion expanding the holdings of Daniels v. Williams, 474 U.S. 327 (1986) and Davidson v. Cannon, 474 U.S. 344 (1986) to claims arising under the First Amendment.  Because Cross's claim may be decided on other grounds, we do not find it necessary to address the issue at this time.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.